UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1589


OTHELLO T. MASSEY, survivor of and on behalf of Robert E.
Massey, deceased,

                Petitioner,

           v.

PEABODY COAL COMPANY; BENEFITS REVIEW BOARD; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS, United States
Department of Labor,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(08-0467-BLA)


Argued:   May 12, 2010                       Decided:   July 6, 2010


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Petition for review denied by unpublished per curiam opinion.


ARGUED:    Nathan J. Marchese, WASHINGTON AND LEE UNIVERSITY
SCHOOL OF LAW, Lexington, Virginia, for Petitioner.         Mark
Elliott Solomons, GREENBERG TRAURIG, LLP, Washington, D.C., for
Respondents.   ON BRIEF:   Timothy C. MacDonnell, WASHINGTON AND
LEE   UNIVERSITY   SCHOOL  OF   LAW,  Lexington,  Virginia,  for
Petitioner.     Laura Metcoff Klaus, GREENBERG TRAURIG, LLP,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       After working as a coal miner for 21 years, Robert Massey

applied      for   benefits        under      the   Black    Lung     Benefits    Act,      30

U.S.C. § 901 et seq., claiming that he suffered from coal-dust

induced      pneumoconiosis          which      caused      him     to   have    a     total

respiratory disability.                 When Massey died in March 2003, his

wife, Othello Massey, continued Robert Massey’s claim and filed

an     additional        claim     on     behalf     of     herself      for    survivor’s

benefits.

       Crediting         the       opinions         of      several      doctors,          the

Administrative Law Judge (“ALJ”) found that Robert Massey’s coal

workers’      pneumoconiosis            did   not   cause     or    contribute       to    his

respiratory        disability,       nor      did   it    cause,    contribute       to,    or

hasten his death.           Accordingly, the ALJ denied benefits over the

course       of    three        separate      opinions      examining      the       medical

evidence.          The    Benefits       Review     Board    (“BRB”)      affirmed,        and

Othello Massey filed this petition for review.                             She contends

that the ALJ failed sufficiently to explain his conclusions and

that    he   applied       an    incorrect      standard     of     causation    for      both

Robert Massey’s disability and his death.                          Because we conclude

that the ALJ satisfied his duty to explain his decision, that he

applied the correct standard of causation, and that substantial

evidence supports his findings, we deny the petition for review.



                                               2
                                              I

      Robert Massey, who smoked 50 packs of cigarettes per year

since    1944,     had    a   complicated         medical        history,        including   a

history      of     coronary      artery          disease,        chronic         obstructive

pulmonary         disease     (“COPD”),           pneumoconiosis,           peptic        ulcer

disease,     chronic      problems     with       his    right      knee,    a    history    of

transischemic attacks, colon cancer, a lumbar laminectomy, and a

bilateral hernia repair.               In 2003, he was diagnosed with bone

cancer and myelodysplastic syndrome, a disease characterized by

damage to the bone marrow, which makes it incapable of producing

enough white or red blood cells to fight off infection.                                 He died

in   March    2003     from    complications            due   to     pneumonia       and    his

myelodysplastic syndrome.

      Massey first applied for black lung benefits in May 1996,

and his claim was referred to an ALJ, who awarded benefits.                                  On

appeal, however, the BRB determined that the ALJ had overlooked

evidence     contradicting         Massey’s             claim,      particularly          x-ray

evidence     that      tended     to    show        that      Massey        did    not     have

pneumoconiosis,        and    remanded     the      case      for    reconsideration         of

that evidence.           The BRB also vacated the ALJ’s conclusion that

Massey     had      proven      that    pneumoconiosis              caused        his     total

disability.         It affirmed, however, the ALJ’s conclusion that

Massey     was     suffering     from    a        totally        disabling        respiratory

disease.

                                              3
       On    remand,      the    ALJ   considered     additional    evidence      and

concluded that Massey suffered from pneumoconiosis but that the

pneumoconiosis did not cause his respiratory disability.                           He

concluded that smoking was the sole cause of this disability and

that Massey had failed to prove that his pneumoconiosis was a

contributing cause.

       Massey filed a petition for modification in December 2000,

submitting new evidence to support his contention that a mistake

had been made.         The ALJ examined the new evidence, together with

the original evidence, and concluded that his earlier finding

that Massey had pneumoconiosis was no longer supportable and

that     Massey     had     in     fact      failed   to   prove    that    he    had

pneumoconiosis.         The ALJ also concluded that because Massey did

not establish that he suffered from pneumoconiosis, he clearly

did not establish that his respiratory impairment was caused by

pneumoconiosis.

       After Robert Massey died in March 2003, Othello Massey, his

wife,    submitted      a   claim      for   survivor’s    benefits.       She    also

continued     pursuing       her   husband’s      disability    claim.      The   two

claims were consolidated and assigned to a new ALJ, who received

new evidence in the form of an autopsy of Massey’s lungs and

additional medical reports.

       Dr. Tomislav M. Jelic performed the autopsy and found that

Massey      had   “coal     worker’s      pneumoconiosis,      chronic   silicosis,

                                             4
extensive       interstitial          fibrosis,             marked        emphysema,           acute

exacerbation of chronic bronchitis, extensive adhesions between

the    lung    and    chest    wall,       as       well     as    acute       and    organizing

pneumonia.”          Dr.    Jelic     concluded         that       pneumoconiosis            was   a

contributing factor to Massey’s death.

       Two    other   pathologists,             Dr.    Francis          H.Y.    Green    and    Dr.

Richard L. Naeye, also examined Robert Massey’s lung tissue and

reached       opposite      conclusions         from        one    another.           Dr.      Green

concluded that Massey had two forms of pneumoconiosis -- simple

coal      worker’s         pneumoconiosis             and         “dust-induced           chronic

obstructive pulmonary disease comprising both chronic bronchitis

and emphysema.”          He concluded that “pneumonia was the immediate

cause of death and that the risk factors for this included the

myelodysplastic            syndrome        as         well         as      the        COPD       and

pneumoconiosis.”            In Dr. Green’s opinion, “pneumoconiosis was

the     major         causal        factor            in          Mr.      Massey’s            death

and . . . cigarette           smoking      and        the    myelodysplastic             syndrome

were significant factors contributing to death.”

       Dr.    Naeye   disagreed          with    much       of     Dr.    Green’s       analysis,

detecting        only        “minimal           findings            of         coal      workers’

pneumoconiosis,”           which    he    believed          was     consistent          with    the

medical record developed during Robert Massey’s lifetime.                                       Dr.

Naeye did find severe emphysema and a previous rupture of the

alveolar walls in the lungs, which he believed Dr. Green may

                                                5
have mistaken for interstitial fibrosis.                            But Dr. Naeye did not

believe      that        Robert         Massey’s       coal      worker’s     pneumoconiosis

contributed to his emphysema or respiratory disability in any

way.        Rather,       he        believed      that      the    emphysema     was     caused

exclusively         by     Massey’s           history       of     smoking,    noting      that

“[c]igarette smoking makes a several-fold greater contribution

to the genesis of [emphysema and chronic bronchitis] than does

prolonged exposure to coal mine dust.”                           Dr. Naeye concluded:

       Taking all of these findings into consideration there
       is no possibility that [coal worker’s pneumoconiosis]
       caused any disability or contributed in any way to the
       disability or death of Robert Massey.     His death was
       entirely the consequence of a myeloproliferative
       disorder that has not been linked to occupational
       exposures to coal mine dust.     Whatever abnormalities
       he had in lung function were almost certainly the
       consequence of his heavy cigarette smoking that
       continued until the last years of his life.

J.A. 852.

       In    addition          to       the     pathology     reports,      Othello      Massey

presented the ALJ with the opinions of Drs. Robert Cohen and

Donald Rasmussen, in which they concluded that Robert Massey’s

lung impairment was caused by inhalation of coal dust and that

this predisposed him to develop the pneumonia that ultimately

caused his death.              The employer, Peabody Coal Company, presented

the contrasting opinions of Drs. George Zaldivar, Joseph Renn,

Gregory Fino, and Ben Branscomb, all of whom acknowledged that

Robert      Massey       had        a    lung    impairment        but   found    that     this


                                                   6
impairment was attributable solely to his history of smoking and

that the lung impairment nonetheless did not contribute to his

death.

     After        reviewing          the     autopsy          report,         the     two        other

pathologists’ opinions, and the additional medical opinions and

testimony,      the     ALJ    found       that       the   autopsy      of    Massey’s          lungs

performed after his death clearly established that Massey had

clinical coal workers’ pneumoconiosis.                           But he also found that

Massey’s COPD, consisting of emphysema and chronic bronchitis,

was due exclusively to Massey’s history of smoking rather than

his coal dust exposure.                    The ALJ explained that he found the

opinions     of       Drs.    Zaldivar,        Renn,        Fino,       and    Branscomb         more

persuasive       than      those      of     Drs.      Cohen,      Rassmusen,            and    Green

because      their         opinions          “did       not       rely        on     theoretical

possibilities         or     unsupported       mathematical          formulas         to    support

their findings but referred to specific medical data relating to

the miner.”        The ALJ found that the opinions of Drs. Rasmussen,

Cohen,    and     Green       only    relied      on    the      fact    that       some       medical

studies    showed       that     coal      dust       can   cause    COPD,         and    “made    no

effort to analyze the medical data in this case to determine if

the miner’s obstructive lung disease [was] related to his coal

mine dust exposure.”

     The        ALJ     also         found     that         Robert       Massey’s          clinical

pneumoconiosis          was    not     the     cause        of    his     total      respiratory

                                                  7
disability, nor did it cause, contribute to, or hasten Massey’s

death.      As    to   disability      causation,   the   ALJ   found       that   the

opinions of Drs. Rasmussen and Cohen were not persuasive because

Dr. Rasmussen’s opinion “was based on theoretical possibilities”

and   Dr.    Cohen’s      opinion   “focused     primarily      on    the    miner’s

emphysema, which [the ALJ had] previously determined was due

exclusively to cigarette smoking.”               And as to death causation,

the ALJ first rejected the opinion of Dr. Jelic because his

qualifications were not in the record and because he did not

provide any basis for his opinion.               The ALJ then explained that

he was crediting the opinion of Dr. Naeye over that of Dr. Green

because Dr. Green did not distinguish between Massey’s clinical

pneumoconiosis and his COPD in giving the opinion that Massey’s

lung disease contributed to his death.                    Because the ALJ had

already found that Massey’s COPD was caused exclusively by his

smoking, he determined that Dr. Green’s “opinion does not meet

the criteria for establishing that the miner’s death was due to

pneumoconiosis.”

      Massey appealed the ALJ’s opinion to the BRB, and the BRB

vacated     the   order     on   the    ground   that     the   ALJ    had    failed

adequately to explain why he had discounted the opinions of Drs.

Green and Cohen on whether coal dust exposure contributed to

Massey’s COPD.



                                          8
      On remand, the ALJ again considered the opinions of Drs.

Cohen and Green and again concluded that the evidence did not

establish that Robert Massey’s COPD was due to his coal-mining

employment.        The   ALJ   explained    that   he     had    reconsidered       the

opinions of Drs. Cohen and Green, and “acknowledge[d], as the

Board indicated, that both physicians have provided some basis

for their opinions.”           Nonetheless, the ALJ explained that he

still     found    their   opinions     “less      well    reasoned          and   well

documented than the opinions of Drs. Zaldivar, Renn, Fino, and

Branscomb” and that “the opinions of Drs. Zaldivar, Renn, Fino,

and Branscomb [were] better supported by the objective medical

evidence of record than the contrary opinions of Drs. Cohen and

Green.”     He explained that Dr. Cohen’s opinion was based on the

claim that centrilobular emphysema is a form of focal emphysema,

which was associated with coal dust exposure, whereas Drs. Naeye

and     Zaldivar   asserted,     even   though      they        too    had    observed

centrilobular      emphysema,    that   this    was     not     a     form   of    focal

emphysema and that it was typical of and primarily caused by

smoking.     While none of the doctors cited any medical literature

to support their findings, the ALJ explained that he found that

the corroborating opinions of Drs. Naeye and Zaldivar outweighed

the opinion of Dr. Cohen.         The ALJ concluded:

      After reviewing all of the evidence, I find that the
      weight of the evidence does not support a finding that
      the miner had legal pneumoconiosis. While all of the

                                        9
     physicians who rendered an opinion in this case found
     that the miner suffered form a severe respiratory
     impairment, only Drs. Rasmussen, Cohen, and Green
     attributed the miner’s emphysema to a combination of
     both coal mine dust exposure and smoking.         Drs.
     Zaldivar, Renn, Fino, and Branscomb, on the other
     hand, found that the miner’s COPD resulted from his
     long and heavy smoking history. Dr. Cohen has failed
     to provide any support for a finding of legal
     pneumoconiosis, and Dr. Green’s analysis of the causes
     of the miner’s COPD is contrary to the medical
     literature. As a result, I find that the opinions of
     Drs. Zaldivar, Renn, Fino, and Branscomb, are well
     reasoned and documented, and, therefore, outweigh, the
     opinions of Drs. Green and Cohen, which are less well
     reasoned and well documented.

J.A. 1415.

     Finally, because his finding that Massey did not have legal

pneumoconiosis       did     not   change       upon   reconsideration           of     the

opinions     of    Drs.    Green    and     Cohen,     the      ALJ    held     that    his

“original findings of disability causation and death causation

[remained]        unaffected,”      and,     accordingly,         he     again     denied

benefits.

     Following this denial, Othello Massey filed a motion for

reconsideration       which    prompted      the     ALJ   to    issue    yet     another

decision, giving additional reasons for rejecting the opinions

of Drs. Green and Cohen.                 The ALJ found significant the fact

that Drs. Green and Cohen could not distinguish the effects of

smoking and coal dust exposure on developing COPD, while the

other   doctors      could    do   so,    explaining,      “The       ability    of    Drs.

Renn, Fino, Zaldivar, and Branscomb to distinguish the effects


                                           10
of   cigarette       smoke   from    coal    mine    dust    casts       doubt    on    the

assertions      of    Drs.    Green    and       Cohen    that     the    effects        are

indistinguishable,           and    further      calls      into       question        their

findings that both coal dust and cigarette smoke are causing the

miner’s    pulmonary         impairment.”           The     ALJ        also     found    it

significant that Drs. Green and Cohen conclusively ruled in coal

dust exposure, but not smoking, as a cause of Robert Massey’s

COPD, even as they noted that “the effects of smoking and coal

dust   [were]    indistinguishable.”              Finally,       the    ALJ     held    that

“Drs. Green and Cohen have failed to reconcile their opinions on

the cause of the miner’s pulmonary impairment with some of the

objective medical evidence of record,” including the facts that

some   pulmonary       function     studies      showed     that       Robert    Massey’s

condition was partially reversible and that Massey continued to

smoke heavily for years after he ceased working in the coal

mines.    The ALJ summarized his findings as follows:

       I find that the well reasoned and well documented
       opinions of Drs. Fino, Renn, Zaldivar, and Branscomb
       are entitled to greater weight than the contrary
       opinions of Drs. Green and Cohen.       The opinions of
       Drs.   Renn,   Fino,   Zaldivar,   and   Branscomb  are
       consistent with the miner’s extensive smoking history,
       continuing after he ceased his exposure to coal dust,
       and the reversibility of some of the pulmonary
       function studies.    Furthermore, all these physicians
       explained how the symptoms the miner exhibited were
       consistent with a smoke induced pattern of pulmonary
       impairment, which allowed them to rule out coal dust
       as a causative factor.        Specifically, significant
       weight is given to the opinion of Dr. Renn who cited
       the miner’s pulmonary function studies as producing

                                            11
     results typical of a pulmonary disease caused by
     cigarette smoking.   Significant weight is also given
     to the opinion of Dr. Zaldivar, as he treated the
     miner   for  his   pulmonary   condition  on  multiple
     occasions from 1991 to 2003.        See, 20 C.F.R. §
     718.204(c)(1).   The foundations upon which Drs. Green
     and Cohen have based their opinions have been called
     into question by the reports of these physicians.
     Furthermore, the opinions of Drs. Green and Cohen are
     internally inconsistent as they claim to be unable to
     distinguish the effects of coal dust from those of
     smoking, yet they question smoking as a causative
     factor despite the fact that the miner had a heavy
     smoking history that continued long after his exposure
     to coal dust ceased.    As such, the opinions of Drs.
     Green and Cohen are entitled to little weight. I find
     that the Claimant has failed to demonstrate the
     presence of legal pneumoconiosis.

J.A. 1422.

     In this additional decision, the ALJ also addressed the

causation arguments, explaining that Dr. Green had not provided

an   opinion      on    the   cause   of     Robert     Massey’s        respiratory

disability and that, to the extent that Dr. Cohen provided such

an opinion, he focused on the effects of Mr. Massey’s emphysema,

which had already been determined to have been caused by smoking

rather than by coal dust exposure.             With respect to the cause of

death,    the   ALJ     explained   that    because     Dr.    Cohen     was   not   a

pathologist,      his    opinion    deserved    little        weight.        The   ALJ

recognized that Dr. Green was a pathologist but noted that Dr.

Green    failed   to    distinguish   between     the    effects        of   Massey’s

clinical pneumoconiosis and his COPD.




                                       12
      Othello Massey appealed this decision to the BRB, which

affirmed.         The BRB held that the ALJ had adequately explained

why he rejected the opinions of Drs. Cohen and Green and that

the ALJ’s rejection of these doctors’ opinions was proper.                                The

BRB also held that the ALJ had appropriately determined that Dr.

Cohen did not identify clinical pneumoconiosis as a contributing

cause in Robert Massey’s disability or death and that to the

extent Dr. Cohen provided an opinion on these issues, he focused

on Massey’s emphysema, which had already been determined not to

have been caused by coal dust.                    And finally, the BRB affirmed

the    ALJ’s      conclusion       that     Dr.     Green’s      testimony        did     not

establish that Massey’s clinical pneumoconiosis contributed to

his death, explaining that “because Dr. Green referred to simple

coal workers’ pneumoconiosis and COPD jointly as contributing

causes      of    the    miner’s    death,        he    did     not    identify     simple

pneumoconiosis, standing alone, as a condition that hastened the

miner’s death.”

      From       the    BRB’s   order     denying      benefits,       Massey    appealed,

contending that the ALJ “failed to satisfy his statutory duty to

explain the basis of his decision denying benefits,” as required

by    the    Administrative         Procedure          Act    (“APA”),     5     U.S.C.     §

557(c)(3)(A).           Massey   also     contends       that    the    ALJ     “failed    to

employ the proper standard in assessing the issues of causation



                                            13
of total disability and death,” focusing her criticism primarily

on the ALJ’s rejection of Dr. Green’s opinions. *


                                II

     Our review of findings of fact in a claim for benefits

under the Black Lung Benefits Act is deferential.   “The ALJ is

charged with making factual findings, including evaluating the

credibility of witnesses and weighing contradicting evidence,”

     *
       Peabody Coal argues in its brief that we lack subject
matter jurisdiction to consider Massey’s appeal because Massey
listed the ALJ’s order of November 20, 2007, on her notice of
appeal to the BRB rather than the ALJ’s order of February 22,
2008, which was issued in response to Massey’s motion for
reconsideration of the earlier order.

     While a notice of appeal must contain the date of filing of
the decision or order appealed and the date on which a motion
for reconsideration was filed if any, see 20 C.F.R. §
802.208(a), the regulations also provide that, notwithstanding
the   required  elements,   “any  written   communication  which
reasonably permits identification of the decision from which an
appeal is sought and the parties affected or aggrieved thereby,
shall be sufficient notice for purposes of § 802.205.”     Id. §
802.208(b).

     In this case, Massey’s notice of appeal did not identify
the correct order from which she was appealing to the BRB, but
we conclude that it is reasonably clear from the notice of
appeal and the circumstances of this case that Massey intended
to appeal the final decision of the ALJ denying her benefits.
Peabody Coal has not claimed that it was unaware of Massey’s
intentions, nor has it claimed that it suffered prejudice from
the misstatement.      Massey’s notice of appeal “reasonably
permit[ted] identification of the decision from which an appeal
[was] sought” and was therefore sufficient notice of appeal,
notwithstanding the error in identification of the date of the
order.   Accordingly, we conclude that the BRB had jurisdiction
and that we therefore also have jurisdiction to decide Massey’s
appeal on the merits.


                                14
Doss v. Dir., OWCP, 53 F.3d 654, 658 (4th Cir. 1995), and our

role   on    appeal       “simply         is    to     determine         whether      substantial

evidence in the record as a whole supports the ALJ’s decision,”

Harris      v.    Dir.,       OWCP,       3     F.3d    103,     106       (4th      Cir.    1993).

Substantial evidence is “more than a mere scintilla,” and is

only “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.”                           Consolidated Edison Co.

v.   NLRB,       305   U.S.    197,       229    (1938);       Milburn         Colliery     Co.    v.

Hicks,    138     F.3d    524,      528        (4th    Cir.    1998).          “In    determining

whether      substantial            evidence           supports          the    ALJ's       factual

determinations,          we    must       first        address       whether         all    of    the

relevant     evidence         has   been        analyzed      and    whether         the    ALJ   has

sufficiently           explained      his        rationale          in     crediting        certain

evidence.”         Hicks, 138 F.3d at 528.                     But in the end, we may

neither “‘redetermine the facts nor substitute our own judgment

for that of the ALJ.’”                Harris, 3 F.3d at 106 (quoting Freeman

United Coal Mining Co. v. Benefits Review Bd., 919 F.2d 451, 452

(7th Cir. 1990)).

       For her APA challenge, Massey contends that the ALJ (1)

“failed to explain on what basis he concluded that Dr. Cohen’s

opinion was entitled to less weight than the opinions of Drs.

Zaldivar     and       Naeye”;      (2)       “inadequately         explained        his    finding

that the opinion of Dr. Green was based on an unreasoned dose

response ratio”; (3) “failed to explain his conclusion that the

                                                  15
opinions of Drs. Green and Cohen were internally inconsistent

because they could identify coal mine dust exposure as a cause

of    Mr.     Massey’s          respiratory          impairment,       but       could     not

distinguish the effects of coal mine dust from those of smoke”;

(4)   “inadequately            explained    his      finding    that    Drs.     Green     and

Cohen    failed      to    account     for       all     of   the    objective      medical

evidence”; and (5) “failed to explain why he afforded greater

weight to the opinion of Dr. Zaldivar as Mr. Massey’s treating

physician.”

      It is true that the APA requires that the ALJ include a

statement of “findings and conclusions, and the reasons or basis

therefor, on all the material issues of fact, law, or discretion

presented     on    the    record,”        as   well     as   “the   appropriate         rule,

order,      sanction,      relief      or       denial    thereof.”          5    U.S.C.     §

557(c)(3).          This       “duty   of       explanation,”        however,      “is     not

intended      to    be     a    mandate     for      administrative          verbosity      or

pedantry.”         Piney Mt. Coal Co. v. Mays, 176 F.3d 753, 762 n.10

(4th Cir. 1999).               Rather, “[a]n adequate explanation can be a

succinct one; the APA neither burdens ALJs with a duty of long-

windedness nor requires them to assume that we cannot grasp the

obvious connotations of everyday language.”                            Lane Hollow Coal

Co. v. Dir., OWCP, 137 F.3d 799, 803 (4th Cir. 1998).                              Thus, as

long as “a reviewing court can discern ‘what the ALJ did and why

he did it,’ the duty of explanation is satisfied.”                                Mays, 176

                                                16
F.3d at 762 n.10 (quoting Lane Hollow Coal Co., 137 F.3d at

803).

       Based on our review of the record as a whole, we conclude

that      the       numerous          explanations         provided         by       the    ALJ    for     his

conclusions           are        sufficient         to     satisfy         the       APA.         In    three

separate opinions, the ALJ explained the conclusions that he

drew from the medical evidence presented to him, the evidence on

which      he       was       relying       in    drawing          those    conclusions,           and    the

reasons         he    found          the    opinions          of    some     doctors         to    be     more

persuasive than others.                          In fact, following the BRB’s order to

explain     more          fully       the    basis       on    which       he     was      rejecting      the

opinions of Drs. Green and Cohen, the ALJ devoted two additional

opinions almost exclusively to this question.                                        The APA does not

require         explanations               for     explanations            for       explanations,          ad

infinitum.           See Mays, 176 F.3d at 762 n.10.                             Rather, once an ALJ

has provided an explanation for his actions such that it is

clear      “‘what             [he]    did    and     why       he     did       it,’”       the    duty    of

explanation is satisfied.                          See id. (quoting Lane Hollow Coal

Co., 137 F.3d at 803).                      The adequacy of the explanation provided

is tested only deferentially, and it must be affirmed as long as

it   is    supported             by    substantial            evidence,         or    “‘such       relevant

evidence        as        a    reasonable          mind    might         accept       as     adequate      to

support         a    conclusion.’”                 Hicks,          138     F.3d      at     528    (quoting

Consolidated Edison Co., 305 U.S. at 229).

                                                      17
       In   this    case,       the   ALJ   clearly     fulfilled   this   duty   of

explanation.        While Massey may not agree with the conclusions,

she cannot be left wondering “what the ALJ did and why he did

it.”    Lane Hollow Coal Co., 137 F.3d at 803.                  This is all that

the APA requires.           Because these conclusions are also supported

by the testimony of several doctors, whose opinions corroborate

each    other      and    are    consistent      with    the   objective   medical

evidence in the record, it is clear that they are supported by

substantial evidence.

       Massey also challenges the legal standard applied by the

ALJ, arguing that the ALJ “failed to employ the proper standard

in assessing the issues of causation of total disability and

death.”     On this issue, she also focuses her criticism on the

ALJ’s rejection of Dr. Green’s opinions.

       Again, our review of the record as a whole leads us to

conclude     that        the    ALJ    applied    the     correct    standard     in

determining that pneumoconiosis did not cause or contribute to

Robert Massey’s disability or cause, contribute to, or hasten

his death and that this conclusion was supported by substantial

evidence.

       For the reasons given, we therefore deny Othello Massey’s

petition for review.

                                                                IT IS SO ORDERED.



                                            18